Citation Nr: 0814065	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  01-08 158	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a low back 
disability, degenerative disc disease of the lumbar spine, to 
include as secondary to the service-connected left knee 
disability.

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorder to include as secondary to the service-connected 
disabilities. 

3. Entitlement to service connection for a respiratory or 
breathing disability. 

4. Entitlement to service connection for a cervical spine 
disability.  

5. Entitlement to service connection for loss of feeling in 
the arms and legs.  

6. Entitlement to service connection for headaches.

7. Entitlement to service connection for anemia.

8. Entitlement to a rating higher than 10 percent for left 
knee strain. 
9. Entitlement to a compensable rating for residuals of a 
left wrist ganglion.

10. Entitlement to a compensable rating for a right foot 
cyst.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

Joseph Horrigan, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1986 to July 1990.

In a decision, dated in January 1993, the Board denied 
service connection for residuals of colds.  The Board deems 
the current claim of service connection for a respiratory or 
breathing disability as a new claim, which is not subject to 
finality of the previous decision by the Board.  Boggs v 
Peake, 07-7137 (Fed. Cir. Mar. 26, 2008) (a claim for one 
diagnosed disease cannot be prejudiced by a prior claim for a 
different diagnosed disease). 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in April 2001 and in 
February 2005, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Little Rock, Arkansas.

In January 2003, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

In April 2003, in a remand, the Board directed the RO to 
furnish a statement of the case on the claims of service 
connection for a back disability, right and left hip 
disabilities, right knee disability, bilateral carpal tunnel 
syndrome, and a psychiatric disorder, as well as, claims for 
increase for a right rib disability, a right fifth finger 
disability, and a left wrist disability.  After the RO issued 
the statement of the case in April 2004, the veteran did not 
file a substantive appeal and the appeal as to these claims 
was not perfected and the rating decision of July 2002 by the 
RO became final as to these claims. 

The veteran has raised the claim of service connection for 
asbestosis, which is referred to the RO for all appropriate 
action. 

The claim of service connection for a cervical spine 
disability is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.    


FINDINGS OF FACT

1. In a rating decision in July 2002, the RO denied service 
connection for a low back disability, degenerative disc 
disease, to include as secondary to the service-connected 
left knee disability; after the veteran was notified of the 
adverse determination and of her procedural and appellate 
rights, she did not perfect an appeal of the rating decision 
by filing a substantive appeal and the rating decision became 
final by operation of law based on the evidence of record at 
the time.  

2. The additional evidence presented since the adverse 
decision in July 2002 by the RO is either redundant or 
cumulative evidence or evidence that does not raise a 
reasonable possibility of substantiating the claim of service 
connection for a low back disability, degenerative disc 
disease, to include as secondary to the service-connected 
left knee disability.



3. In a rating decision in July 2002, the RO denied service 
connection for a psychiatric disorder to include as secondary 
to service-connected disabilities; after the veteran was 
notified of the adverse determination and of her procedural 
and appellate rights, she did not perfect an appeal of the 
rating decision by filing a substantive appeal and the rating 
decision became final by operation of law based on the 
evidence of record at the time.  

4. The additional evidence presented since the adverse 
decision in July 2002 by the RO is either redundant or 
cumulative evidence or evidence that does not raise a 
reasonable possibility of substantiating the claim of service 
connection for a psychiatric disorder to include as secondary 
to service-connected disabilities. 

5. A respiratory or breathing disability is not currently 
shown.

6. A disability manifested by numbness in the arms and legs 
is not currently shown. 

7. Headaches were not affirmatively shown to have had onset 
during service; and headaches, first diagnosed after service, 
are unrelated to an injury, disease, or event of service 
origin or to a service-connected disability.

8. Anemia was not affirmatively shown to have had onset 
during service; and anemia, first diagnosed after service, is 
unrelated to an injury, disease, or event of service origin 
or to a service-connected disability.

9. The left knee strain is manifested by full range of motion 
without instability. 

10. The residuals of a left wrist ganglion cyst consist of a 
nontender scar that does not interfere with left wrist 
function.

11. Functional limitation of the right foot due a ganglion 
cyst is not shown. 




CONCLUSIONS OF LAW

1. The rating decision in July 2002 by the RO, denying 
service connection for a low back disability, degenerative 
disc disease, to include as secondary to the 
service-connected left knee disability, became final.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.104(a) (2007).

2. The additional evidence presented since the rating 
decision in July 2002 by the RO is not new and material, and 
the claim of service connection for a low back disability, 
degenerative disc disease, to include as secondary to the 
service-connected left knee disability is not reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2007).

3. The rating decision in July 2002 by the RO, denying the 
claim of service connection for a psychiatric disorder to 
include as secondary to service-connected disabilities, 
became final.  38 U.S.C.A. § 7105(c) (West 2002 &Supp. 2007); 
38 C.F.R. § 3.104(a) (2007). 

4. The additional evidence presented since the rating 
decision in July 2002 by the RO is not new and material, and 
the claim of service connection for a psychiatric disorder to 
include as secondary to service-connected disabilities is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007)

5. A respiratory or breathing disability was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

6. A disability manifested by numbness in the arms and legs 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

7. Headaches were not incurred in or aggravated by service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2007). .  

8. Anemia was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007). 

9. The criteria for a rating higher than 10 percent for left 
knee strain have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5257 (2007). 

10. The criteria for compensable rating for residuals of a 
ganglion cyst on the left wrist have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7819, 7804, 7805 (2007). 

11. The criteria for a compensable rating for a right foot 
cyst have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7819, 7804, 7805 (2002 
and 2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA requires 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought. Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

New and Material Evidence Claims 

On the claims to reopen, the RO provided pre- and post-
adjudication VCAA notice by letters, dated in September 2004, 
in November 2004, and in April 2006.  The notice included the 
type of evidence to reopen the claims of service connection 
namely, new and material evidence, pertaining to the reason 
the claim were previously denied, as well as the type of 
evidence needed to substantiate the underlying claim of 
service connection, that is, evidence showing a current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies, and that she could submit other 
records not in the custody of a Federal agency, such as 
private medical records.  

The veteran was asked to submit any evidence in her 
possession that pertained to the claims.  The notice included 
the provisions for the effective date of the claims and for 
the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. 
§ 3.159 notice); of Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(type of evidence needed to substantiate the underlying 
claims of service connection); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).

To the extent that the VCAA notice about the degree of 
disability assignable came after the initial adjudication, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  As the claims 
are not reopened, no disability rating can be assigned as a 
matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to the timing error as 
to degree of disability assignable.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

Claim of Service Connection 

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2004, November 2004, and in April 2006.  
The notice included the type of evidence needed to 
substantiate the claims of service connection, that is, 
evidence of a current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies, and that she 
could submit other records not in the custody of a Federal 
agency, such as private medical records.  

The veteran was asked to submit any evidence in her 
possession that pertained to the claims.  The notice included 
the provisions for the effective date of the claim and for 
the degree of disability assignable

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. 
§ 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of the claim).

To the extent that the VCAA notice about the degree of 
disability assignable came after the initial adjudication, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  As the claims 
are denied, no disability rating can be assigned as a matter 
of law and therefore there is no possibility of any prejudice 
to the veteran with respect to the timing error as to degree 
of disability assignable.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

Claims for Increase 

The RO provided post-adjudication VCAA notice by letters, 
dated in August 2003, in February 2005, and in April 2006.  
The notice included the type of evidence needed to 
substantiate the claims, namely, evidence showing that the 
disabilities had increased in severity and the effect that 
worsening had in employment and on daily functioning.  The 
veteran was notified that VA would obtain VA records and 
records of other Federal agencies, and that she could submit 
other records not in the custody of a Federal agency, such as 
private medical records.  

The veteran was asked to submit any evidence in her 
possession that pertained to the claims.  The notice included 
the provisions for the effective date of the claim and for 
the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim); and of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) (evidence demonstrating a worsening or 
increase in severity of a disability and the effect that 
worsening has on employment and on daily life, except general 
notice of the criteria of the Diagnostic Code under which the 
claimant is rated, which consists of a specific measurement 
or test result). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in April 2005, and the statement of the case, 
dated in January 2006.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).

As for the omission in the VCAA notice as to the general 
notice of the criteria of the Diagnostic Code under which the 
veteran is rated, which consists of a specific measurement or 
test result, at this stage of the appeal when the veteran 
already has notice of the rating criteria as provided in the 
statements of the case, there is no reasonable possibility 
that further notice of the exact same information would aid 
in substantiating the claims, and any deficiency as to VCAA 
compliance regarding the claims is harmless error.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).  



And further delay of the case to inform the veteran again of 
the pertinent rating criteria would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  

On the claims to reopen, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented, 38 C.F.R. § 3.159(c)(4)(iii), and that is not the 
case here. 

On the claim of service connection for a respiratory or 
breathing disability, as there is no current diagnosis or 
evidence of persistent or recurrent symptoms, a VA 
examination or VA medical opinion need not be obtained. 

On the claim of service connection for loss of feeling in the 
arms and legs as there is no current diagnosis a VA 
examination or VA medical opinion need not be obtained. 

On the claim of service connection for headaches, as there is 
no established event or injury or disease in service 
associated with headaches, a VA examination or VA medical 
opinion need not be obtained.

On the claim of service connection for anemia, as there is no 
established event or injury or disease in service associated 
with anemia, a VA examination or VA medical opinion need not 
be obtained.


On the claims for increase, the veteran was afforded VA 
examinations. 

Also, as the veteran has not identified any additional 
evidence pertinent to the claims and as there are no 
additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence Claims 

Applications to Reopen

Although a prior unappealed decision is final, it may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.

As the veteran's current applications to reopen the claims 
were received after August 2001, the regulatory definition of 
"new and material evidence" currently in effect applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Service Connection for a Low Back Disability, Degenerative 
Disc Disease of the Lumbar Spine, to include as Secondary to 
the Service-Connected Left Knee Disability

In a rating decision in July 2002, the RO denied service 
connection for a low back disability, degenerative disc 
disease of the lumbar spine, to include as secondary to the 
service-connected left knee disability on grounds that there 
was no evidence of a chronic low back disability during 
service and that any back disability, resulting from a slip 
and fall on ice was not due to the service-connected left 
knee disability.  After the veteran was notified of the 
adverse determination and of her procedural and appellate 
rights, she did not perfect an appeal of the rating decision 
by filing a substantive appeal and the rating decision became 
final by operation of law based on the evidence of record at 
the time. 

The evidence of record at the time of the RO's rating 
decision is summarized as follows.  

The service medical records show that in February1987 the 
veteran fell on ice and then complained of right hip pain.  
X-rays of the hip were negative and the assessment was 
trochanteric bursitis.  In September 1988, the veteran fell 
while walking out of a building, and she complained of pain 
in the left knee cap and in her right little finger.  The 
pertinent finding was a fracture of the finger.  In October 
1989, the veteran complained of low back pain of 3 days' 
duration with prolong standing without trauma.  The 
assessment was low back pain due muscle spasm.  Left knee 
pain was first documented in March 1990. 

After service, VA records, dated from May to October 1993, 
disclose treatment for low back pain with a history of back 
pain since trauma in 1987.  The assessment was chronic low 
back pain.     

Private medical records show that in July 2001, a MRI 
revealed degenerative disc disease of the thoracic and lumbar 
spines.  

Private medical records, dated in September 2001, disclose 
that the veteran complained of back and bilateral leg pain 
with a history of a fall on ice in 1987 during service and 
back pain ever since. 

On VA orthopedic examination in October 2001, the veteran 
stated that she slipped twice on ice during service in 1987 
and in 1988, injuring her back, and that she has had back 
pain ever since.  The pertinent diagnoses were degenerative 
disc disease of the thoracic and lumbar segments of the 
spine.  After a review of the veteran's file, including the 
service medical records, the VA examiner expressed the 
opinion that the veteran's back condition was due to 
degenerative changes and not to the falls in service or to a 
knee condition. 

Additional Evidence

In order that the additional evidence be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim, that is, the lack of evidence of a 
chronic low back disability during service or evidence that 
any back disability, resulting from a slip and fall on ice, 
was due to the service-connected left knee disability. 

The additional evidence consists of the following exhibits:

Exhibit (1) consists of a private medical records from 1998 
to 2002, documenting low back pain and in October 2002 the 
veteran had a lumbar facet neurotomy for lumbar spondylosis.  
The evidence is not new and material because it is either 
redundant, that is, repetitive of evidence previously 
considered or it is cumulative, that is, supporting evidence 
of previously considered evidence, namely, documenting low 
back pain after service, and which was previously rejected as 
evidence of a nexus to service.  And neither redundant nor 
cumulative evidence meets the regulatory definition of new 
and material evidence under 38 C.F.R. § 3.156.



Exhibit (2) consists of VA X-ray report, dated in September 
2001, revealing degenerative changes.  This evidence is not 
new and material because it is cumulative, that is, 
supporting evidence of previously considered evidence, 
namely, degenerative disc disease of the lumbar spine by MRI 
in July 2001.  Cumulative evidence does not meet the 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156.

Exhibit (3) consists of the veteran's testimony in January 
2003 in which she described the two falls in service, 
resulting in back injuries and subsequent surgeries.  The 
evidence is not new and material because it is cumulative, 
that is, supporting evidence of previously considered 
evidence, namely, the veteran's statements in support of her 
claim or in the medical record.  Cumulative evidence does not 
meet the regulatory definition of new and material evidence 
under 38 C.F.R. § 3.156.

Exhibit (4) consists of VA records, dated from 2003 to 2005, 
documenting chronic back pain, which was most likely related 
with myofascial pain syndrome and depression.  As the 
evidence does not relate to the basis for the prior denial of 
the claim, that is, the lack of evidence of a chronic low 
back disability during service or evidence that any back 
disability, resulting from a slip and fall on ice, was due to 
the service-connected left knee disability, it does not raise 
a reasonable possibility of substantiating the claim and 
therefore is not new and material evidence. 38 C.F.R. § 
3.156(a). 

Exhibit (5) consists of the veteran's statements in support 
of her claim, asserting that her current low back disability 
is related to her falls during service.  Although the veteran 
is competent to describe her injuries during service, where, 
as here, the determinative issue involves a question of 
medical causation not capable of lay observation, competent 
medical evidence is required to substantiate the claim 
because a lay person is not qualified through education, 
training, and expertise to offer an opinion on a medical 
diagnosis or on medical causation.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  

For this reason, the Board rejects the veteran's statements 
as competent evidence to predicate the reopening of the 
claim.  As the statements do not raise a reasonable 
possibility of substantiating the claim, the statements are 
not new and material.  38 C.F.R. §3.156(a).  

For these reasons, the additional evidence presented is not 
new and material evidence and the claim is not reopened.  
Because the claim is not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

Service Connection for a Psychiatric Disorder to include as 
Secondary to the Service-Connected Disabilities

In a rating decision in July 2002, the RO denied service 
connection for a psychiatric disorder to include as secondary 
to service-connected disabilities on grounds that there was 
no evidence of a chronic psychiatric disorder during service 
and that the current psychiatric disorder was unrelated to 
the service-connected disabilities.  After the veteran was 
notified of the adverse determination and of her procedural 
and appellate rights, she did not perfect an appeal of the 
rating decision by filing a substantive appeal and the rating 
decision became final by operation of law based on the 
evidence of record at the time.  

The evidence of record at the time of the RO's rating 
decision is summarized as follows.  

The service medical records disclose that on periodic 
physical examination in April 1988 the veteran indicated that 
she had nervous trouble.  The psychiatric evaluation was 
normal, and the examiner noted that there was no significant 
history of a nervous disorder. 

After service, records of the Social Security Administration 
disclose that in August 2000 the veteran was found to be 
disabled since December 1998 due in part to major depression 
with psychosis. 

Private medical records from 1998 to 2000 disclose that the 
veteran was in therapy for major depression.

VA records disclose that in December 2000 history included 
depression that had been treated for two years, and the 
assessment was chronic depression.  In January 2001, after 
psychological testing, the findings were consistent with 
somatoform disorder with depression. 

On VA psychiatric examination in October 2001, the diagnosis 
was adjustment disorder with depressed mood.  The examiner 
noted that was no history of treatment for depression prior 
to 1998.  In an addendum, dated in February 2002, the 
examiner reported that there was no evidence that the 
veteran's depression was due to her service-connected 
disabilities.

Additional Evidence

In order that the additional evidence be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim, that is, the lack of evidence of a 
chronic psychiatric disorder during service or evidence that 
the current psychiatric disorder was related to the 
service-connected disabilities.

Exhibit (1) consists of copies of records of the Social 
Security Administration, including a report of psychological 
testing.  The evidence is not new and material because it is 
either redundant, that is, repetitive of evidence previously 
considered or it is cumulative, that is, supporting evidence 
of previously considered evidence, namely, documenting 
depression after service, and which was previously rejected 
as evidence of a nexus to service.  And neither redundant nor 
cumulative evidence meets the regulatory definition of new 
and material evidence under 38 C.F.R. § 3.156. 



Exhibit (2) consists of private medical records from 1998 to 
2000 disclosing that the veteran was in therapy for major 
depression.  The evidence is not new and material because it 
is redundant, that is, repetitive of evidence previously 
considered.  And redundant evidence does not meet the 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156. 

Exhibit (3) consists of VA records, dated from 2001 to 2005, 
documenting depression.  The evidence is not new and material 
because it is either redundant, that is, repetitive of 
evidence previously considered or it is cumulative, that is, 
supporting evidence of previously considered evidence, 
namely, documenting depression after service, and which was 
previously rejected as evidence of a nexus to service.  And 
neither redundant nor cumulative evidence meets the 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156.  

Exhibit (4) consists of a statement of a private 
psychologist, dated in August 2004, in which it was reported 
that the veteran's psychiatric symptoms included sleeping 
difficulties, anxiety, depression, paranoid ideation, and 
concentration difficulties.  The psychologist reported that 
the veteran had stated that some of her difficulties began in 
the service, but he had no particular knowledge of that.  As 
the psychologist did not add any medico-evidentiary value to 
the lay history through his expertise, the history provided 
by the veteran of psychiatric symptoms during service, which 
is unenhanced by any additional medical comment by the 
psychologist, is not transformed into competent medical 
evidence to reopen the claim.  Leshore v. Brown, 8 Vet. App. 
406 (1995).  For this reason, the history provided by the 
veteran does not raise a reasonable possibility of 
substantiating the claim, and the history provided by the 
veteran is not new and material evidence.  38 C.F.R. 
§3.156(a). 

Exhibit (5) consists of the veteran's testimony in January 
2003 in which she stated that her back pain affected her 
depression.  As the testimony does not relate to the basis 
for the prior denial of the claim, that is, the lack of 
evidence of a chronic 


psychiatric disorder during service or evidence that the 
current psychiatric disorder was related to the 
service-connected disabilities, it does not raise a 
reasonable possibility of substantiating the claim, and 
therefore is not new and material evidence.  38 C.F.R. 
§3.156(a).

Exhibit (6) consists of the veteran's statements in support 
of her claim, asserting that her psychiatric disorder is 
related to service or to her service-connected disabilities. 
Although the veteran is competent to describe her psychiatric 
symptoms, where, as here, the determinative issue involves a 
question of medical causation not capable of lay observation, 
competent medical evidence is required to substantiate the 
claim because a lay person is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis or on medical causation.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  For this reason, the Board rejects the veteran's 
statements as competent evidence to predicate the reopening 
of the claim.  As the statements do not raise a reasonable 
possibility of substantiating the claim, the statements are 
not new and material.  38 C.F.R. § 3.156(a).  

For these reasons, the additional evidence presented is not 
new and material evidence and the claim is not reopened.  
Because the claim is not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).



II. Service Connection  

Principles of Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in active service.  38 U.S.C.A. § 1131.   

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with active service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for disease shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The provision of 38 C.F.R.§ 3.310(a) was recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310.

Respiratory or Breathing Disability

The service medical records disclose that in December 1986 
the veteran complained of a cough with shortness of breath 
and chest pain.  The assessment was to rule out a strep 
infection.  In December 1988, the veteran complained of 
stuffy head, weakness, a sore throat, chest tightness, a 
cough, and burning and watery eyes.  The pertinent findings 
were rales throughout the chest that cleared with a forced 
cough.  The assessment was bronchitis.  A chest X-ray in June 
1990 revealed no significant abnormality. 

After service on VA examination in October 1990, a chest X-
ray revealed no active disease.  On VA examination in 
September 1991, a chest X-ray was normal and a pulmonary 
function test was normal. 

Analysis 

Although bronchitis was documented during service, this alone 
is not enough to establish service connection. There must be 
a current disability resulting from the condition documented 
during service.  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  

There is no medical evidence of record of a current 
respiratory or breathing disability resulting from 
bronchitis, which was documented during service.

To the extent that lay evidence can be competent to establish 
a diagnosis of a medical condition, a layperson is competent 
to identify a medical condition where the condition is a 
simple one, such as a broken leg as opposed to a form of 
cancer. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In this case, a respiratory or breathing disability is not a 
condition under case law, where lay observation has been 
found to be competent and the determination as to the 
presence of the disability is medical in nature, that is, not 
capable of lay observation.  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); see Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

And although the veteran is competent to describe respiratory 
symptoms, once the veteran goes beyond the description of the 
symptoms or features of a claimed condition to expressing an 
opinion that involves a question of medical diagnosis that is 
medical in nature and not capable of lay observation, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.   For these reasons, the Board rejects the veteran's 
statements as competent evidence sufficient to establish a 
current diagnosis of a respiratory or breathing disability.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Without competent medical evidence that the veteran has 
current respiratory or breathing disability attributable to 
bronchitis, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

As the Board may consider only competent independent medical 
evidence to support its finding on a question of a medical 
diagnosis, which is not capable of lay observation, and as 
there is no favorable medical evidence of a current diagnosis 
of a respiratory or breathing disability attributable to 
bronchitis, the preponderance of the evidence is against the 
claim, and the reasonable-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b).



Loss of Feeling in the Arms and Legs

The service medical records contain no finding, complaint, 
history, treatment, or diagnosis of loss of feeling in the 
arms and legs.  

After service, private medical records disclose that in 
September 1993 the veteran complained of fatigue and diffuse 
muscular pain, including numbness and weakness in her legs.  
Motor strength in the upper extremities was relatively 
normal.  Sensation in the upper and lower extremities was 
intact.  The assessment was fatigue with numerous hematologic 
abnormalities. 

Private medical records disclose that in May 1994 the veteran 
complained of diffuse numbness and weakness in her legs and 
more recently in her arms.  Nerve conduction studies of the 
left upper and lower extremities were normal with no evidence 
of peripheral nerve disease.   

Private medical records reveal that in January 1995 the 
veteran complained of numbness in the lower extremities.  
Electrodiagnostic testing of the nerves of the lower 
extremities was normal. 

Private medical records disclose that in June 1999 the 
veteran complained of numbness and tingling in the left hand 
of four weeks' duration.  Nerve conduction studies revealed 
evidence of left ulnar neuropathy.  

VA records disclose that in December 2000 history included 
intermittent numbness in the upper extremities.  In December 
2003 and January 2004, the assessment was tingling/numbness 
in the arms. 

On VA examination in December 2004 the veteran complained of 
numbness in hands that appeared to be related to bilateral 
carpal tunnel syndrome.



Analysis 

A loss of feeling in the arms and legs was not affirmatively 
shown to be present during service. 

Excluding left ulnar neuropathy and carpal tunnel syndrome, 
which have not been developed for appellate review, and any 
radicular symptoms associated with degenerative disc disease 
of the cervical (a pending claim) and lumbar segments (a 
nonservice-connected disability), there is no medical 
evidence of record of a current disability manifested by loss 
of feeling in the arms and legs. 

To the extent that lay evidence can be competent to establish 
a diagnosis of a medical condition, a layperson is competent 
to identify a medical condition where the condition is a 
simple one, such as a broken leg as opposed to a form of 
cancer. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In this case, a disability manifested by loss of feeling in 
the arms and legs is not a condition under case law, where 
lay observation has been found to be competent and the 
determination as to the presence of the disability is medical 
in nature, that is, not capable of lay observation.  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

And although the veteran is competent to describe her 
symptoms, once the veteran goes beyond the description of the 
symptoms or features of a claimed condition to expressing an 
opinion that involves a question of medical diagnosis that is 
medical in nature and not capable of lay observation, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  

For these reasons, the Board rejects the veteran's statements 
as competent evidence sufficient to establish a current 
diagnosis of a disability manifested by loss of feeling in 
the arms and legs.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

Without competent medical evidence that the veteran has a 
current disability manifested by loss of feeling in the arms 
and legs, there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

As the Board may consider only competent independent medical 
evidence to support its finding on a question of a medical 
diagnosis, which is not capable of lay observation, and as 
there is no favorable medical evidence of a current diagnosis 
of a disability manifested by loss of feeling in the arms and 
legs, the preponderance of the evidence is against the claim, 
and the reasonable-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Headaches

The service medical records contain no finding, complaint, 
history, treatment, or diagnosis of headaches. 

After service, private medical records disclose that in 
August 1995 and in 1996 the veteran complained of headaches.  

Records of the Social Security Administration disclose that 
in August 2000 the veteran was found to be disabled since 
December 1998 due in part to recurrent headaches. 

Private medical records disclose that in June 1999 the 
veteran complained of nonspecific headaches and posterior 
neck pain. A MRI revealed degenerative disc disease of the 
cervical spine.  The health-care provided stated that the 
degenerative disc disease of the cervical spine contributed 
to the veteran's headaches. 

Private medical records document headaches in February 2000 
and in February 2002. 

VA records disclose that in December 2000 history included 
headaches.  Headaches were documented in 2005.

Analysis 

Service medical records do not show any complaint, finding, 
history, or diagnosis of headaches.  On the basis of the 
service medical records, headaches were not affirmatively 
shown to have been present during service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  

After service, headaches were first documented in 1995.  And 
as there is no competent evidence either contemporaneous with 
or after service of headaches that were noted, that is, 
observed during service, the principles of service connection 
pertaining to chroncity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 
Vet. App. 488, 495-96 (1997).

As for service connection based on the initial documentation 
of headaches after service under 38 C.F.R. § 3.303(d) and to 
the extent that the veteran attributes her headaches to 
service or to service-connected disabilities, where, as here, 
the determinative issue involves a question of a medical 
causation, not capable of lay observation, competent medical 
evidence is required to substantiate the claim because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.   For this reason, the 
Board rejects the veteran's statements as competent evidence 
to substantiate the claim that the current headaches, first 
documented after service, are related to an injury, disease, 
or event of service origin or to service-connected 
disabilities.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

And as there is no competent medical evidence that relates 
the current headaches to an injury, disease, or event of 
service origin or to service-connected disabilities, and as 
the Board may consider only independent, competent medical 
evidence to support its findings on a question involving 
medical causation, which is not capable of lay observation, 
and as there is no such favorable competent medical evidence 
to support the claim of service connection for headaches, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b).

Anemia

The service medical records contain no finding, complaint, 
history, treatment, or diagnosis of anemia. 

After service, private medical records disclose that in 
September 1993 the veteran complained of fatigue and diffuse 
muscular pain.  Blood tests revealed anemia.  In July 1994, 
the assessment included anemia of unclear etiology. 

Analysis 

Service medical records do not show any complaint, finding, 
history, or diagnosis of anemia.  On the basis of the service 
medical records, anemia was not affirmatively shown to have 
been present during service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  

After service, anemia was first documented in 1993.  And as 
there is no competent evidence either contemporaneous with or 
after service of anemia that was noted, that is, observed 
during service, the principles of service connection 
pertaining to chroncity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 
Vet. App. 488, 495-96 (1997).



As for service connection based on the initial documentation 
of anemia after service under 38 C.F.R. § 3.303(d) and to the 
extent that the veteran attributes anemia to service or to 
service-connected disabilities, where, as here, the 
determinative issue involves a question of a medical 
causation, not capable of lay observation, competent medical 
evidence is required to substantiate the claim because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.   For this reason, the 
Board rejects the veteran's statements as competent evidence 
to substantiate the claim that anemia, first documented after 
service, is related to an injury, disease, or event of 
service origin or to service-connected disabilities.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

And as there is no competent medical evidence that relates 
anemia to an injury, disease, or event of service origin or 
to service-connected disabilities, and as the Board may 
consider only independent, competent medical evidence to 
support its findings on a question involving medical 
causation, which is not capable of lay observation, and as 
there is no such favorable competent medical evidence to 
support the claim of service connection for anemia, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b).

III. Claims for Increase

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.



The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Left Knee Strain

On VA examination in January 2001 the veteran complained of 
left knee pain after sitting for 15 minutes, after standing 
for 30 minutes, and after walking 50 feet.  She indicated 
that she stopped working in 1998 due to mental stress.  She 
stated that while the knee is stable, the knee gives way with 
pain.  On evaluation, the veteran complained of pain on 
standing.  There was no evidence of effusion.  Range of 
motion was from 0 to 140 degrees.  The ligaments were stable 
in flexion and extension.  There was no restricted range of 
motion or instability.  X-rays revealed no pathological 
process.  The examiner stated that functional loss due to 
pain could not be made on the findings without speculation.  
The diagnosis was left knee strain or chronic inflammatory 
synovitis not found on the examination

In July 2001, the veteran testified that her left knee 
problems included pain and weakness, affecting her ability to 
walk and stand. 

On VA examination in October 2001, there was complete range 
of motion of the left knee.  X-rays revealed no pathological 
process.

In January 2003, the veteran testified that her left knee was 
weak and gave way, causing her to fall. 

On VA examination in December 2003, the veteran complained of 
stiffness and pain in the left knee especially during cool 
weather.  On evaluation, there was no swelling or deformity 
of the knee.  Range of motion was from 0 degrees of extension 
to 140 degrees of flexion without difficulty.  There was no 
anterior or posterior subluxation or ligament laxity.  An X-
ray showed mild narrowing of the medial joint compartment.  
The diagnosis was normal examination. 

Analysis 

Left knee strain is currently rated 10  percent disabling 
under Diagnostic Code 5257.  Under Diagnostic Code 5257, the 
criteria for the next higher rating, 20 percent, moderate 
recurrent subluxation or lateral instability of the knee.  

Other potentially applicable Diagnostic Codes are Diagnostic 
Code 5260 (limitation of flexion) and Diagnostic Code 5261 
(limitation of extension), which may be rated separately.  

Under Diagnostic Code 5260, limitation of flexion to 45 
degrees is 10 percent disabling.

Under Diagnostic Code 5261, limitation of extension to 10 
degrees is 10 percent disabling. 

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II.

Although the veteran has complained of knee instability due 
to pain, causing her to fall, the findings on VA examinations 
have not clinically documented instability or subluxation.  
On VA examination in January 2001, the ligaments were stable 
in flexion and extension.  On VA examination in December 
2003, there was no anterior or posterior subluxation or 
ligament laxity.  

As neither moderate recurrent subluxation nor moderate 
lateral instability of the knee is shown, the criteria for 
the next higher rating under Diagnostic Code 5257 have not 
been met. 

As for limitation of either flexion or extension, on VA 
examination in January 2001 range of motion was from 0 to 140 
degrees.  There was no restricted range of motion.  X-rays 
revealed no pathological process.  On VA examination in 
October 2001, there was complete range of motion of the left 
knee.  X-rays revealed no pathological process.  On VA 
examination in December 2003, range of motion was from 0 
degrees of extension to 140 degrees of flexion without 
difficulty.  

As flexion to 140 degrees does not more nearly approximate 
flexion limited to 45 degrees, considering 38 C.F.R. §§ 4.40, 
4.45, the criteria for a separate rating of 10 percent under 
Diagnostic Code 5260 has not been met.

As extension to 0 degrees does not more nearly approximate 
extension limited to 10 degrees, considering 38 C.F.R. §§ 
4.40, 4.45, the criterion for a separate rating of 10 percent 
under Diagnostic Code 5261 has not been met. As extension is 
not limited to 10 degrees, considering 38 C.F.R. §§ 4.40, 
4.45, and 4.59, the criterion for a separate rating of 10 
percent under Diagnostic Code 5260 has not been met.

For these reasons, the preponderance of the evidence is 
against the claim for a higher rating for left knee strain, 
and the benefit-of-the-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b).

Residuals of a Left Wrist Ganglion Cyst

In July 2001, the veteran testified that her left wrist 
problems included numbness, tingling, and tightness. 

On VA examination in October 2001, there was a well-healed, 
nontender surgical scar.  Range of motion was intact.  There 
was excellent pinch, hook, and grasp strength.  X-rays 
revealed no pathological process. 

On VA examination in December 2003, the veteran stated that a 
ganglion cyst was removed from her left wrist in 1987 and the 
cyst had not recurred.  She complained of discomfort 
especially during cool weather.  On evaluation, there was a 
well-healed surgical scar that was not tender and did not 
adhere to the underlying structures.  There was no evidence 
of infection or skin changes.  There was no impairment of 
range of motion of the wrist due to the scar. Dorsiflexion 
was to 70 degrees, palmar flexion was to 80 degrees, ulnar 
deviation was to 45 degrees, and radial deviation was to 20 
degrees. 

On VA examination in December 2004, there was a nontender 
scar that did not interfere with wrist function.  
Dorsiflexion was to 70 degrees, palmar flexion was to 80 
degrees, ulnar deviation was to 45 degrees, and radial 
deviation was to 20 degrees.  There were no masses, 
induration, or complication. 

Analysis  

The residuals of a left wrist ganglion cyst are currently 
rated noncompensably disabling under Diagnostic Code 7819.  
Under Diagnostic Code 7819, a benign neoplasm may be rated 
either as a scar (Diagnostic Code 7804) or on the basis of 
functional impairment (Diagnostic Code 7805). 

Under Diagnostic Code 7804, the criterion for a compensable 
or 10 percent rating is a superficial scar, which is painful 
on examination. 

Under Diagnostic Code 7805, a scar may be rated on limitation 
of function of the wrist.  Under Diagnostic Code 5215, based 
on limitation of motion, the criteria for a 10 percent rating 
are dorsiflexion of less than 15 degrees or palmar flexion 
limited in line with the forearm.

Normal dorsiflexion of the wrist is from 0 to 70 degrees.  
Normal palmar flexion is from 0 to 80 degrees. 38 C.F.R. § 
4.71, Plate 1.



On VA examination in October 2001, the wrist scar, where the 
cyst was removed, was well-healed and nontender.  Range of 
motion was intact.  There was excellent pinch, hook, and 
grasp strength.  On VA examination in December 2003, the scar 
was described as well-healed and nontender.  There was no 
impairment of range of motion of the wrist due to the scar.  
Dorsiflexion was to 70 degrees and  palmar flexion was to 80 
degrees.  On VA examination in December 2004, there was a 
nontender scar that did not interfere with wrist function.  
Dorsiflexion was to 70 degrees and palmar flexion was to 80 
degrees.

As the wrist scar, where the cyst was removed, is nontender, 
the criterion for a compensable rating, that is, a painful 
scar, under Diagnostic Code 7804, has not been met.  

As for limitation of function of the wrist under Diagnostic 
Code 7805, no functional limitation of the wrist is shown and 
dorsiflexion and palmar flexion are within normal limits. 

For these reasons, the preponderance of the evidence is 
against the claim for compensable rating for residuals of a 
left wrist ganglion cyst, and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Right Foot Cyst

On VA examination in January 2001, the veteran complained of 
tingling and tightness and pain in the right foot pain and 
tenderness over the ganglion cyst.  She indicated that she 
stopped working in 1998 due to mental stress.  On evaluation 
there was a small firm mass over the lateral aspect of the 
foot.  There was complete range of motion of the ankle and 
the veteran complained of pain throughout the arc of motion.  
X-rays revealed a normal foot.  The diagnosis was ganglion, 1 
x 1 centimeter on the lateral aspect of the right foot. 

In July 2001, the veteran testified that her right foot 
problems included pain. 

In January 2003, the veteran testified that her right foot 
was weak, causing her to sprained her ankle. 

On VA examination in December 2003, the veteran stated that 
she had a ganglion cyst on her right foot, which was never 
removed. She complained that occasionally she had trouble 
wearing certain shoes.  On evaluation, there was a ganglion 
cyst at the base of the fourth metatarsal that appeared 
attached to the underlying structures.  There were no skin 
changes or tenderness to palpation.  The cyst did not impair 
the range of motion of the ankle.  The diagnosis was normal 
examination. 

Analysis

Since the claim for increase was filed, the criteria for 
rating the skin were amended in August 30, 2002.  To the 
extent, the old and new criteria are different, the Board 
will consider both criteria.  The right foot ganglion cyst is 
currently rated noncompensably disabling under Diagnostic 
Code 7819.  Under both the old and new Diagnostic Code 7819, 
a benign skin growth or neoplasm may be rated either as a 
scar (Diagnostic Code 7804) or on the basis of functional 
impairment (Diagnostic Code 7805). 

Under the old Diagnostic Code 7804, the criterion for a 
compensable or 10 percent rating is a superficial scar, which 
is tender and painful on objective demonstration.  Under the 
new Diagnostic Code 7804, the criterion for a compensable or 
10 percent rating is a superficial scar, which is painful on 
examination.  

Under Diagnostic Codes 7805, a skin growth or neoplasm may be 
rated on limitation of function of the foot.  

Under Diagnostic Code 5284, the criterion for a compensable 
rating, 10 percent, is moderate foot impairment.  The 
criterion under Diagnostic Code 5284 has not been changed. 

On VA examination in January 2001, the veteran complained of 
tingling and tightness and pain in the right foot pain and 
tenderness over the ganglion cyst.  On evaluation there was a 
small firm mass over the lateral aspect of the foot.  In July 
2001, the veteran testified that her right foot problems 
included pain.  On VA examination in December 2003, the 
veteran stated occasionally she had trouble wearing certain 
shoes.  On evaluation, there was a ganglion cyst at the base 
of the fourth metatarsal that appeared attached to the 
underlying structures.  There were no skin changes or 
tenderness to palpation.  

Although on examination the veteran had a subjective 
complaint of tenderness over the ganglion cyst, under the old 
Diagnostic Code 7804, tenderness and pain on objective 
demonstration were not found.  Under the new Diagnostic Code 
7804, the cyst was not painful on examination.  For these 
reasons, the criterion for compensable rating under either 
the old or new Diagnostic Code 7804 has not been met.

Under Diagnostic Codes 7805 and 5284, on VA examination in 
January 2001, there was complete range of motion of the 
ankle.  X-rays revealed a normal foot.  On VA examination in 
December 2003, the veteran complained that occasionally she 
had trouble wearing certain shoes.  On evaluation, there was 
a ganglion cyst at the base of the fourth metatarsal that 
appeared attached to the underlying structures.  The cyst did 
not impair the range of motion of the ankle.  The diagnosis 
was normal examination.  For these reasons, the criterion for 
compensable rating, moderate foot impairment, under 
Diagnostic Codes 7805 and 5284 has not been met.  

As the preponderance of the evidence is against the claim for 
compensable rating for a ganglion cyst of the right foot, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).




ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for a 
low back disability, degenerative disc disease of the lumbar 
spine, to include as secondary to the service-connected left 
knee disability is not reopened, and the appeal is denied. 

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for a 
psychiatric disorder to include as secondary to the 
service-connected disabilities is not reopened, and the 
appeal is denied.

Service connection for a respiratory or breathing disability 
is denied.

Service connection for loss of feeling in the arms and legs 
is denied. 

Service connection for headaches is denied.

Service connection for anemia is denied.

A rating higher than 10 percent for a left knee strain is 
denied

A compensable rating for residuals of a left wrist ganglion 
cyst is denied.

A compensable rating for a right foot ganglion cyst is 
denied. 


REMAND

On the claim of service connection for a cervical spine 
disability, the service medical records disclose that in 
January 1989 the veteran complained pain between the scapulae 
and the assessment was cervical strain.  In October 1989, 
there was muscle spasm and tightness in the area of the 
trapezius.  

After service, VA records show that in November 1991 the 
veteran complained of pain behind the right shoulder blade 
and she reported that she had had the same problem two years 
earlier.  In May 1993 the veteran was again seen for the 
treatment of pain behind the right scapula.  Private medical 
records disclose that in June 1999 the veteran complained of 
posterior neck pain.  A MRI revealed degenerative disc 
disease of the cervical spine.  In July 1999, the veteran 
complained of pain between the shoulder blades, radiating to 
her neck.  

The veteran contends that the current cervical spine disc 
disease had onset during service. 

As the evidence of record does not contain sufficient medical 
evidence to decide the claim, further evidentiary development 
is needed under the duty to assist. Accordingly, the case is 
REMANDED for the following action:

1. Schedule the veteran a VA orthopedic 
examination to determine whether it is 
at least as likely as not that that the 
veteran's current cervical spine 
disability, degenerative disc disease, 
first documented by MRI after service 
in 1999, is related to the veteran's 
complaints of pain between the scapulae 
and muscle spasm and tightness in the 
area of the trapezius in 1989. The 
claims folder must be made available to 
the examiner for review.  

2. After the above development is 
completed adjudicate the claim of 
service connection for a cervical spine 
disability, degenerative disc disease.  
If the claim remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


